Citation Nr: 1039959	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right foot condition 
as secondary to service-connected right tibial shaft fracture 
residuals.

2.  Entitlement to service connection for left foot bone spurs, 
as secondary to service-connected right tibial shaft fracture 
residuals.  

3.  Entitlement to an increased rating for residuals of right 
tibial shaft fracture with degenerative joint disease, evaluated 
as 10 percent disabling until January 12, 2010, and evaluated as 
20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1960 to 
May 1963, from July 1963 to July 1967 and from March 1982 to 
August 1996.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 2004 rating 
determination of the VA Regional Office in St. Petersburg, 
Florida that denied an increased rating for residuals of right 
tibial shaft fracture, as well as service connection for 
bilateral foot disabilities and a right ankle disorder, all to 
include as secondary to service-connected right tibial shaft 
fracture residuals.

In February 2008, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In April 2008, the claim was remanded by the Board for additional 
development.  While the case was in remand status, the RO granted 
service connection for a right ankle disorder and increased the 
Veteran's rating for his service-connected right tibial fracture 
to 20 percent effective from January 12, 2010.  It is noted that 
the Veteran has indicated that he did receive a higher rating 
during the course of the appeal to 20 percent effective from 
January 2010.  However, as the grant during the pendency of this 
appeal does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The case has been returned to the 
Board and is ready for further review. 

The issue of entitlement to secondary service connection for a 
left ankle disorder based on aggravation has been raised by the 
record.  (See VA examination of July 2009).  At this time, the 
Board does not have jurisdiction over it, and it is referred to 
the originating agency for appropriate action. 

The issues of entitlement to service connection for a right foot 
condition as secondary to service-connected right tibial shaft 
fracture residuals and entitlement to service connection for left 
foot bone spurs, as secondary to service-connected right tibial 
shaft fracture residuals are being remanded for further 
development and are addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  For the period prior to January 12, 2010, Veteran's residuals 
of right tibial shaft fracture with degenerative joint disease 
was manifested by no more than moderate limitation of motion of 
the ankle; his disorder demonstrated moderate ankle disability.  

2.  For the period from January 2010 forward, the Veteran's 
residuals of right tibial shaft fracture with degenerative joint 
disease was manifested by limitation of motion of the ankle, and 
his disability was no more than moderate in degree.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of right 
tibial shaft fracture with degenerative joint disease have been 
met for the period prior to January 12, 2010.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5262, 5271 (2010).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right tibial shaft fracture with degenerative joint 
disease have not been met for the period from January 12, 2010.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5262, 5271, 5284 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and was issued prior to the initial rating 
decision in this claim.  A letter was also sent to the Veteran in 
March 2005, May 2008, and in December 2009.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorder.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4). 

The Veteran was afforded a hearing before the undersigned in 
February 2008.  The RO has also obtained VA outpatient treatment 
records.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  Further, there is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Residuals of a Right Tibial Fracture and Bimalleor Fracture with 
Degenerative Joint Disease 

The Veteran claims that a higher rating is warranted for his 
service connected disorder, rated as 10 percent to January 12, 
2010 and as 20 percent disabling thereafter under Diagnostic Code 
(DC) 5271, which contemplates limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271 (2010).  Diagnostic Code 5262, which 
pertains to impairment of the tibia and fibula, is also 
potentially applicable. 38 C.F.R. § 4.71a, DC 5262 (2010).  

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 (malunion 
of the os calcis or astralgus), and 5274 (astralgalectomy), are 
not applicable as there was no evidence of ankylosis, malunion or 
astralgalectomy in the post-service medical records.  
Accordingly, those diagnostic codes may not serve as the basis 
for an increased rating.

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.  For VA purposes, normal plantar 
flexion of the ankle is from 0 to 45 degrees and normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 
4.71a, Plate II.  

In this case, there is X-ray evidence of arthritis in the right 
ankle, and the Veteran is already in receipt of a 10 percent 
rating for right ankle degenerative arthritis of the right ankle.  
Therefore, the criteria listed under DC 5003 and DC 5010 will not 
be considered.  38 C.F.R. § 4.14.  The Board will therefore 
discuss the applicability of the other regulatory criteria.  

Post-service medical records show that the Veteran complained of 
right ankle pain and that he had decreased motion of the ankle.  
On VA examination in August 2004, the Veteran complained of pain 
with walking and standing.  Range of motion of the right ankle 
was as follows: flexion to 25 degrees; and dorsiflexion to 10 
degrees.  There was mild pain with range of motion and no 
additional range of motion loss due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  Degenerative 
joint disease of the right ankle was diagnosed.  

On VA examination in July 2009, the Veteran complained of right 
ankle pain.  The examiner noted that motion was 95% of full 
dorsiflexion with pain.  X-rays were noted to show malunion of 
the right tibia and osteoarthritis of the right ankle.  

The Veteran was examined by VA on January 12, 2010.  The claims 
file was reviewed.  He complained of pain and stiffness.  
Dorsiflexion was to 10 degrees and plantar flexion was to 45 
degrees.  There was no instability, giving way, weakness, 
incoordination, and no flare-ups.  There was pain on motion but 
no additional limitation of motion of motion after repetitions.  
There was no ankylosis.  X-rays showed an old fracture deformity 
of the distal tibia and distal fibula.  The diagnosis was, 
degenerative joint disease, right ankle.  

A Higher than 10 Percent Rating prior to January 12, 2010.  

The available medical evidence during this time frame does not 
show that the Veteran had significant loss of plantar flexion or 
dorsiflexion of the right ankle.  Since the Veteran's right ankle 
disability was not characterized by marked loss of range of 
motion, an increased rating under DC 5271 is not warranted.  

With regard to whether the Veteran is entitled to a rating higher 
than 10 percent due to pain on motion and other factors, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right ankle, 
the Board finds that the level of disability associated with the 
right ankle cannot be found to be severe even when considering 
the effects of pain and repetitive motion on his right ankle.  It 
is noted that in August 2004, the VA examiner stated that there 
was no range of motion with repeated maneuvers due to pain 
fatigue, weakness or lack of endurance following repetitive use.  
Accordingly, the Veteran is not entitled to a higher rating 
considering factors outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

However, the Board finds that the Veteran is entitled to a rating 
in excess of 10 percent under the diagnostic criteria pertaining 
to impairment of the tibia and fibula.  Diagnostic Code 5262 
provides for a 10 percent rating where there is malunion of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted where there is malunion of the tibia 
and fibula with moderate knee or ankle disability.  A 30 percent 
rating is warranted where there is malunion of the tibia and 
fibula with marked knee or ankle disability, and finally, a 40 
percent evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace.  38 
C.F.R. § 4.71a, DC 5262.  The Board has determined that the 
Veteran has a moderate right ankle disability, evidenced 
primarily by the decreased motion noted on VA examination as well 
as the finding in 2004 that he walks with a slight limp, and has 
tenderness.  He also was noted to use insoles, and pressure 
stockings for temporary relief.  And there is x-ray evidence of 
malunion of the tibia and fibula as noted on VA examination in 
July 2009.  Therefore, an increased rating of 20 percent is 
warranted under this diagnostic code.  A higher rating is not 
warranted since there is no showing of marked knee or ankle 
disability or of nonunion of the tibia and fibula productive of 
loose motion requiring a knee brace.  

A higher than 20 percent rating from January 12, 2010.  

The Veteran's right ankle disability has been rated as 20 percent 
disabling from January 12, 2010 under DC 5271.  Diagnostic Code 
5262, which pertains to impairment of the tibia and fibula, is 
also potentially applicable.  38 C.F.R. § 4.71a, DC 5262 (2010).  

As noted above, in considering the applicability of other 
diagnostic codes, the Board finds that DCs 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as there was no evidence of 
ankylosis, malunion or astralgalectomy on VA examination.  
Accordingly, those diagnostic codes may not serve as the basis 
for an increased rating in this case.

Post-service medical records dated from January 12, 2010 show 
that the Veteran suffered from increased right ankle pain.  
Diagnostic Code 5271 provides for a maximum 20 percent rating for 
marked limitation of motion of the ankle.  Since the Veteran is 
already in receipt of a 20 percent rating for his right ankle 
disability for the period under consideration, an increased 
rating under DC 5271 is not warranted.

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  In this 
case, the Board finds that the Veteran's right ankle disability 
would not warrant a 30 percent rating under this code as his 
disorder is no more than moderate in degree.  His right ankle 
disability has not resulted in an abnormal gait and he stated 
that he used a brace only intermittently.  There was no 
instability.  Thus, the Board concludes that the Veteran's right 
ankle disability is no more than moderately severe in degree, and 
that a rating in excess of 20 percent is not warranted under that 
code.

Finally, the Board finds that the Veteran is not entitled to a 
rating in excess of 20 percent under the diagnostic criteria 
pertaining to impairment of the tibia and fibula.  Diagnostic 
Code 5262 provides for a 30 percent rating where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation is warranted where nonunion 
of the tibia and fibula is productive of loose motion requiring a 
knee brace. 38 C.F.R. § 4.71a, DC 5262.  There is X-ray evidence 
of malunion of the tibia and fibula.  However plantar flexion is 
full at 0 to 45 degrees and dorsiflexion is limited to 10 degrees 
(full dorsiflexion is to 20 degrees).  This finding does not 
compute to marked ankle or knee disability.  Therefore, an 
increased rating of 30 percent is not warranted under that 
diagnostic code.  
 
With regard to whether the Veteran is entitled to a rating higher 
due to pain on motion and other factors, the Board finds that he 
is not.  Because there is no clinical evidence of severely 
limited range of motion of the right ankle, the Board finds that 
the level of disability associated with the right ankle cannot be 
found to be severe even when considering the effects of pain and 
repetitive motion on his right ankle.  The Veteran was noted on 
VA examination in January 2010 to have no flare-ups and was able 
to walk one to three miles.  It was also noted that there was no 
additional limitation of motion after three repetitions of 
motion.  Accordingly, the Veteran is not entitled to a rating in 
excess of 10 percent, considering factors outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

The Board has also considered whether the Veteran is entitled to 
a separate rating for scars.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Scars, other than head, face, 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating if the area or areas exceed 6 square inches (39 
sq. cm).  A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, 
other than head, face, or neck, that are superficial and that do 
not cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating may be assigned for scars which are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating is 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may 
also be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA examination in August 2004, the examiner noted a fixed 
medial mealleoulus scar which is flat, freely movable and 
nontender.  A four centimeter anterior ankle scar was flat, 
freely movable and nontender.  There was an eleven cm. lateral 
malleoulus scar that was flat, freely movable and nontender.  
Based on such findings, the Board finds that a separate 10 
percent evaluation for surgical scars is not warranted at any 
time during the appeal period  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right ankle disability did not 
warrant a rating in excess of 20 percent disabling for the period 
under consideration under any potentially applicable code. The 
preponderance of the evidence is against the claim, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).   First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

The Veteran's symptoms cause impairment; however such impairment 
is contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An increased rating to 20 percent for residuals of right tibial 
shaft fracture with degenerative joint disease, prior to January 
12, 2010 is granted subject to the rules and regulations 
governing the payment of VA monetary benefits.  

An increased rating beyond 20 percent from January 12, 2010 for 
residuals of right tibial shaft fracture with degenerative joint 
disease is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  A secondary service connection 
claim requires competent medical evidence to connect the asserted 
secondary condition to a service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); see Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994).  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record shows that in August 2004, the Veteran was examined by 
VA.  He complained of pain in the heel and arch of the right foot 
for the past one to two years.  Examination of the right foot 
showed mild right arch tenderness to palpation.  The diagnosis 
was, left calcaneal spur.  The examiner found that attributing 
the Veteran's left calcaneal spur and current foot symptoms to 
his service-connected residuals of right tibial shaft fracture 
with degenerative joint disease is not likely and would require 
medical speculation and conjecture.  

The Veteran was examined in July 2009.  The claims file was 
reviewed.  The examiner stated that the ankle spurs are not 
related to the residuals of right tibial shaft fracture with 
degenerative joint disease.  No finding regarding the left or 
right foot was offered. 

The Veteran was examined by VA in May 2010.  The claims file was 
reviewed.  The Veteran's history was noted and he was examined.  
The Veteran complained pain under both heels.  Bilateral heel 
spurs were found on X-ray examination.  The examiner assessed, 
foot pain.  The examiner went on to opine that the Veteran's 
bilateral calcaneal spurs are not the result of the service 
connected residuals of right tibial shaft fracture with 
degenerative joint disease.  The rationale was that the heel 
spurs were "not related to the right leg/ankle problem".  

Recent decisions of the Court require that an etiology opinion be 
accompanied by a rationale in order to be adequate.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The May 2010 VA examination report is 
inadequate with regard to direct service connection and with 
regard to the theory of secondary service connection.  
Additionally when the Board remanded the Veteran's service 
connection claim, the Board mandated that the VA examiner provide 
an opinion as to a) whether it is at least as likely as not (a 50 
percent probability or better) that the Veteran now has 
disabilities of both feet and the right ankle that are secondary 
to or proximately due to the service-connected right tibial shaft 
fracture residuals with degenerative joint disease and b) whether 
the Veteran's feet and right ankle have been made chronically 
worse by the service- connected right tibial shaft fracture 
residuals.  If aggravation was found, the examiner was to offer 
an assessment of the extent of additional disability resulting 
from aggravation by right tibial shaft fracture residuals.  
Complete and detailed rationale was requested for the opinions 
provided.  

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, 
the examiner did not provide the requested information and thus a 
remand is required.  

Accordingly, the case is hereby REMANDED for the following 
development:

1.  The RO should attempt to return the 
Veteran's claims folder to the same 
examiner who provided the May 2010 VA 
examination, so that he may again review 
the file and amend the examination report 
to provide a rationale for the opinion 
regarding service connection for a right 
and left foot disorder, secondary to 
service connected residuals of right tibial 
shaft fracture with degenerative joint 
disease.  The examiner is requested to 
provide an opinion as to the etiology of 
the disorders in question to include a) 
whether it is at least as likely as not (a 
50 percent probability or better) that the 
Veteran now has disabilities of both feet 
and the right ankle that are secondary to 
or proximately due to the service-connected 
right tibial shaft fracture residuals with 
degenerative joint disease and b) whether 
the Veteran's feet and right ankle have 
been made chronically worse by the service- 
connected right tibial shaft fracture 
residuals.  If aggravation is found, the 
examiner should offer an assessment of the 
extent of additional disability resulting 
from aggravation by right tibial shaft 
fracture residuals.  Complete and detailed 
rationale is requested for the opinions 
provided.

If that examiner is no longer available, 
the Veteran should be scheduled for a new 
VA foot examination.  The new examiner 
should examine the Veteran and review the 
claims file.  Thereafter, he should offer 
an opinion as noted above.  

The RO should advise the Veteran that 
failure to report for any scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


